Case 1:19-cv-00043-MAC-ZJH Document 76 Filed 03/19/21 Page 1 of 2 PageID #: 1448




   UNITED STATES DISTRICT COURT                                       EASTERN DISTRICT OF TEXAS


  JAMES A. MCNEELY,                                      §
                                                         §
                   Plaintiff,                            §
                                                         §
  versus                                                 §     CIVIL ACTION NO. 1:19-CV-43
                                                         §
  MITCH WOODS, et al.,                                   §
                                                         §
                   Defendants.                           §

                       MEMORANDUM ORDER ADOPTING THE
                 MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff, James A. McNeely, a former pre-trial detainee confined at the Jefferson County

  Correctional Facility, proceeding pro se and in forma pauperis, filed this civil rights action

  pursuant to 42 U.S.C. § against the defendants Jefferson County, Rod Carroll, and former Sheriff

  Mitch Woods.1

           The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

  Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

  The Magistrate Judge recommends granting the defendants’ motion for summary judgment for

  failure to exhaust administrative remedies (docket entry no. 75).

           The court has received and considered the Report and Recommendation of United States

  Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

  objections to the Report and Recommendation have been filed to date.



  1
           Plaintiff’s claims against defendants CCS/Conmed Health Care Management were dismissed on June 3, 2019
           (docket entry no. 51). Plaintiff’s claims against defendants Moss and Reagan were dismissed on March 16,
           2020 pursuant to Federal Rule of Civil Procedure 41(a) (docket entry no. 59). Plaintiff’s claims against
           defendant John Doe #1 were dismissed on May 12, 2020 pursuant to Federal Rule of Civil Procedure 41(a)
           (docket entry no. 67).
Case 1:19-cv-00043-MAC-ZJH Document 76 Filed 03/19/21 Page 2 of 2 PageID #: 1449




                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

  and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this

  case in accordance with the Magistrate Judge’s recommendations.


           SIGNED at Beaumont, Texas, this 19th day of March, 2021.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
